SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

824
KA 14-01780
PRESENT: CENTRA, J.P., CARNI, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

PETER GIACONA, DEFENDANT-APPELLANT.
(APPEAL NO. 4.)


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN LEEDS OF COUNSEL),
FOR RESPONDENT.


     Appeal from an order of the Cayuga County Court (Mark H.
Fandrich, A.J.), dated September 8, 2014. The order directed
defendant to pay restitution of $5,516.63 to Andrew N.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same memorandum as in People v Giacona ([appeal No. 1] ___ AD3d
___ [July 10, 2015]).




Entered:    July 10, 2015                          Frances E. Cafarell
                                                   Clerk of the Court